        Case 4:20-cv-00602 Document 1 Filed on 02/21/20 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TATYANA JOHNSON                                   §



vs.                                               §           CIVIL ACTION NO.4:20-cv-602
                                                              JURY DEMANDED


APPLE INC.                                        §

                           DEFENDANT'S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      1. APPLE INC.("Defendant"), is Defendant in a civil action filed on or about February 3,

2020 in the 269th Judicial District Court of Harris County, Texas, under Cause No. 2020-05010

styled Tatyana Johnson v. Apple, Inc. Attached hereto as Exhibit "A" is a true and correct copy

of Plaintiff's Original Petition.

      2. The citation and petition in this action were served on CT Corporation on or about

February 3, 2020 and a representative of Defendant received a copy of Plaintiff's Original

Petition marked Exhibit "A" on or about the same date. This Notice of Removal is filed within

thirty (30) days of service of the petition and receipt of same and is timely filed under 28 U.S.C.

§ 1446(b). A copy of the citations served on and Notice of Service of Process are attached hereto

as Exhibit "B".

      3. The District Courts of the United States have original jurisdiction over this action based

on diversity of citizenship among the parties in that Plaintiff TATYANA JOHNSON is an

individual who is a resident of Harris County, Texas. Defendant is a corporation incorporated in

the state of California with its principal place of business in California. Accordingly, Defendant



                                                  1
          Case 4:20-cv-00602 Document 1 Filed on 02/21/20 in TXSD Page 2 of 4



is now and was at the time the action was commenced, diverse in citizenship from the Plaintiff,

TATYANA JOHNSON.

   4. This action is one of a civil nature based upon alleged causes of action for marketing

defect, strict liability, negligence, breach of express warranty, breach of implied warranty, and

negligent misrepresentation.

   5. The action is being removed pursuant to 28 U.S.C. § 1446(b) by the Defendant to the

United States District Court for the Southern District of Texas, Houston Division, the district and

division embracing the place where the Plaintiff, TATYANA JOHNSON filed this state court

action.

   6. Plaintiff, TATYANA JOHNSON, seeks actual damages for alleged physical pain and

suffering, alleged physical pain and mental anguish, alleged loss of wages in the past and future

and loss of earning capacity; alleged disfigurement in the past and future; alleged physical

impairment in the past and future, and alleged past and future medical expenses. In addition,

Plaintiff Tatyana Johnson seeks punitive damages. Plaintiff seeks damages in excess of

$100,000.00. Accordingly, the amount in controversy exceeds, exclusive of interest, $75,000.00.

   7. Defendant would further show that it has filed with the district clerk of Harris County and

the 269th Judicial District Court of Harris County, a true and correct copy of this Notice

simultaneous with the filing of this Notice in this Court.

   8. Removal of this action is proper under 28 U.S.C. § 1441 and § 1446, since it is a civil

action brought in a state court, and the federal district courts have original jurisdiction of the

subject matter under 28 U.S.C. § 1332 given that Plaintiff and Defendant are diverse in

citizenship and the amount in controversy exceeds, exclusive of interest and costs, the sum of

$75,000.



                                                 2
       Case 4:20-cv-00602 Document 1 Filed on 02/21/20 in TXSD Page 3 of 4



    9. Attached hereto are true and correct copies of Plaintiff's Original Petition (Exhibit "A");

and Notice of Service of Process (Exhibit "B").

    10. WHEREFORE, PREMISES CONSIDERED, Defendant, APPLE INC., pursuant to the

above-referenced statutes and in conformance with the requirements set forth in 28 U.S.C. §

1446, removes this action. from the 269th Judicial District Court of Harris County, Texas on this

the 21st day of February, 2020, and for such other and further relief to which Defendant shows

itselfjustly entitled.

                                             Respectfully submitted,

                                             TAYLOR,BOOK,ALLEN &MORRIS,L.L.P.



                                            WILLIAM BOOK
                                            State Bar No. 02622000
                                            wbook e,tavlorbook.com
                                            MICHELE TAYLOR
                                            State Bar No. 19714400
                                            mt(a~tavlorbook.com
                                            TOM MACHISAK
                                            State Bar No. 24109492
                                            tmachisak(a~tavlorbook.com
                                            1221 McKinney, Suite 4300
                                            Houston, Texas 77010
                                             (713)222-9542
                                            (713)655-7727 Telefax
                                            ATTORNEYS FOR DEFENDANT,
                                            APPLE INC.




                                                  3
      Case 4:20-cv-00602 Document 1 Filed on 02/21/20 in TXSD Page 4 of 4



                             CERTIFICATE OF SERVICE

       I hereby certify that on this the~day of February, 2020, true and correct copies of
the foregoing instrument were forwarded electronically to all counsel of record and in
accordance with the Federal Rules of Civil Procedure, as follows:

The Weycer Law Firm, P.C.
Mark Weycer
State Bar No. 21237300
mweXcer(cr~,wevicerlawfirm.com
Che' D. Williamson
State Bar No. 21617150
cwilliamson~a,wevicerlawfirm.com
4545 Bissonnet, suite 294
Bellaire, Texas 77401
Ph:(713)668-4545
Fax:(713)668-5115


                                                       ~~
                                                ~~
                                         MICHELE E. TAYLOR
